IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE

 BRANCH BANKING & TRUST COMPANY, v. TOWNSEND, LLC and E.
                    WILLIAM HENRY

                               Chancery Court for Blount County
            No. 10-009        Hon. David R. Duggan, Judge (Sitting by Interchange)


                     No. E2011-02447-COA-R3-CV-FILED-MAY 14, 2012




                   Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed.


H ERSCHEL P ICKENS F RANKS, P.J., C HARLES D. S USANO, J R., J., and D. M ICHAEL S WINEY, J.


Mark T. Freeman, Nashville, Tennessee, for appellants, Townsend, LLC., and E. William
Henry,

Gregory Carlton Logue, Knoxville, Tennessee, for appellee, Branch Banking & Trust
Company,


                                    MEMORANDUM OPINION 1

      This Court issued a Show Cause Order on April 19, 2012 directing appellants to show
cause why the appeal should not be dismissed for lack of jurisdiction. The appellants have


        1
            The Court of Appeals' Rules provide:

                   Rule 10. Memorandum Opinion

                (b) This Court, with the concurrence of all judges participating in the case, may affirm,
reverse or modify the actions of the trial court by memorandum opinion when a formal opinion would have
no precedential value. When a case is decided by memorandum opinion it shall be designated
"MEMORANDUM OPINION," shall not be published, and shall not be cited or relied on for any reason in
any unrelated case.
responded to this Order, but the explanation given in response which relied on a FAX notice
of appeal, does not cure the failure to file a proper notice of appeal. The notice of appeal
"shall not be filed in the Trial Court by Facsimile transmission". Tenn. R. Civ. P. Rule
5A.02(4)(e).

       Accordingly, this Court is without jurisdiction to entertain the appeal, and the appeal
is dismissed. The cost of the appeal is assessed to Townsend, LLC., and E. William Henry.




                                                   PER CURIAM




                                             -2-